717 S.E.2d 398 (2011)
STATE
v.
Jorge GALEAS, Jr.
No. 274P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Jorge Jr. Galeas, Polkton, for Galeas, Jorge Jr.
J. Douglas Henderson, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 5th of July 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."